Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazuo in JP H05-208296.

Regarding Claim 1:  Kazuo teaches an aluminum alloy of composition 6 wt% Si, 0.4% Fe, 0.1% Cu, 0.05% Mn, 0.3% Mg (See example 12).  The composition is a welding filler metal and is in the form of a welding filler metal rod (See Paragraph 27).  Applicant sets forth limitations in terms of the intended use of the welding rod (“for alloying with a base metal of a workpiece to produce a weld”).  The composition of Kazuo is the same as that which is claimed and would be capable of the same use.  

Regarding Claim 2:  Kazuo teaches the use of 6 wt% Si.  The claim sets forth the range approximately 5.2-5.8% inclusive.  The amount 6 wt% is approximately 5.8% as the values are proximate to one another (values are only 3.4% apart).  No particular definition is set forth for the term approximate, so the term is given its broadest reasonable interpretation. 

Regarding Claim 3-12:  It is noted that the instant claims only set forth an intended use for the composition and its properties during this use.  As the material of the prior art is of the same composition as that which is instantly claimed it would be capable of the same use and would perform in the same manner during said use.  As this is the case, the composition of the weld and the properties of the weld would be the same as those set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in WO2006/014948.
Regarding Claim 17-18: Lin teaches an aluminum alloy having a composition comprising 4-9 wt% Si, 0.1 to 0.7% Mg, 0-5% Zn, 0-0.15 Fe, 0-4% Cu, 0-0.3% Mn, 0-0.05% B, 0-0.15% Ti and a remainder of Aluminium. Lin does not teach the necessity to include any further elements as necessary or trace components.    Thus the prior art teaches an overlapping range of materials as those that are instantly set forth.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed. Lin teaches a material for casting components.  It would have been obvious to those of ordinary skill in the art to cast such a component in any particular shape or size that was deemed useful.  Casting in the form of a cylinder or rod would have been one obvious shape based on the intended use of the material.  See MPEP 2144.04IV

Regarding Claim 19-20:  It is noted that the instant claims only set forth an intended use for the composition.  As Lin teaches the very same alloy composition, it would be capable of the very same use as set forth (casting into a wire or rod and use as a braze). 

Claim 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horikawa in WO2005098065, wherein US20120168041 is cited herein as an English language equivalent.

Regarding Claim 13-14, and 17-18:  Horikawa teaches an aluminum composition containing 5-10 wt% Si, 0.1-0.5 wt% Mg wherein the balance consists of aluminum and inevitable impurities (See Paragraph 7).  The impurities may include 0.6 wt% or less of iron (See Paragraph 16), and 0.2 wt% or less of elements such as titanium, manganese, zinc amongst others (See Paragraph 48). The composition according to Horikawa does not necessitate the inclusion of elements outside those particularly claimed.  Thus the prior art teaches an overlapping range of materials as those that are instantly set forth.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed. Horikawa teaches a material for casting components.  It would have been obvious to those of ordinary skill in the art to cast such a component in any particular shape or size that was deemed useful.  Casting in the form of a cylinder or rod would have been one obvious shape based on the intended use of the material.  See MPEP 2144.04IV

Regarding Claims 15-16 and 19-20:  It is noted that the instant claims only set forth an intended use for the composition and its properties during this use.  As the material of the prior art is of the same composition as that which is instantly claimed it would be capable of the same use and would perform in the same manner during said use.  As this is the case, the composition of the weld and the properties of the weld would be the same as those set forth in the claims.

Response to Arguments
Applicant's arguments filed 3/24/21 have been fully considered but they are not persuasive. Applicant’s arguments against the rejection under USC 102 over Kazuo are noted.  Applicant argues that the composition of Kazuo may contain additional trace elements in the form of Boron, Zirconium, etc.  Kazuo teaches these elements as optional components (See Paragraph 10- “if needed”).  The rejection is made over the explicit example 12, which does not include any of these elements.  As this is the case, those optional components are not included and the example of Kazuo meets the claim limitations as set forth.  Applicant notes Kazuo’s teaching that Mn is between 0.1 and 1.  The explicit example 12 only includes 0.05 wt% Mn and does not rely on this teaching of Kazuo as its Mn content meets the claimed limitations in and of itself. Applicant discusses the rejection of the claims over Lin.  Applicant notes Lin’s embodiments where Zn and Cu are chosen from particular ranges and to exemplified embodiments. The teachings of the prior art are taken as a whole and the general embodiments and teachings of Lin meet the claim limitations in terms of the range of these components.  The teachings of the prior art are not isolated to those preferred or exemplified embodiments.  Applicant sets forth no secondary considerations in terms of the claim scope that overcome the overlapping range in the prior art.  Criticality or unexpected results that would overcome the obviousness rejection are not set forth.  Applicant goes on to discuss the rejection of the claims over Horikawa.  The claims are drawn to a cast product in the form of a wire or rod.  Applicant argues that Horikawa does not teach the use of such a material as a material for welding; however, this is an intended use of the wire or rod.  A generic wire or rod would be capable of the same use whether it was according to the instant claims or the teachings of the prior art.  Applicant notes that instant claim 1 now requires Copper as an essential component.  Horikawa does not teach the inclusion of copper and the rejection of these claims over Horikawa is withdrawn.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734